      Case 2:12-cr-20083-KHV Document 2648 Filed 07/18/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                  CRIMINAL ACTION
v.                                          )
                                            )                  No. 12-20083-01-KHV
LOS ROVELL DAHDA,                           )
                                            )
                         Defendants.        )
____________________________________________)

                              MEMORANDUM AND ORDER

       On September 30, 2015, the Court sentenced defendant to 189 months in prison and

imposed a fine of $16,985,250. See Judgment In A Criminal Case (Doc. #2076). On

April 4, 2017, the Tenth Circuit affirmed defendant’s convictions and the sentence of

imprisonment, but reversed and remanded so that this Court could reconsider the amount of

the fine. United States v. Los Dahda, 853 F.3d 1101, 1118 (10th Cir. 2017), aff’d, 138 S. Ct.

1491 (2018). This Court later expanded the scope of resentencing to include the drug quantity

attributable to defendant. At a hearing on May 15, 2019, the Court overruled defendant’s

Motion For Disclosure Of Grand Jury Transcripts (Doc. #2567) filed January 28, 2019. See

Clerk’s Courtroom Minute Sheet (Doc. #2608).          This matter is before the Court on

defendant’s Motion To Reconsider Disclosure Of Grand Jury Transcripts (Doc. #2641) filed

July 2, 2019. For reasons stated below, the Court overrules defendant’s motion.

                                     Legal Standards

       The Federal Rules of Criminal Procedure do not expressly provide for a motion to

reconsider. Even so, in the criminal context, courts ordinarily apply the same standards that

apply in civil cases. United States v. Powell, No. 11-cr-00036-KHV, 2016 WL 912162 (D.
      Case 2:12-cr-20083-KHV Document 2648 Filed 07/18/19 Page 2 of 3




Colo. Mar. 4, 2016); see United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (motions

to reconsider proper in criminal cases even though Federal Rules of Criminal Procedure do not

specifically provide for them) A court has discretion whether to grant a motion to reconsider.

Taylor v. Colo. Dep’t of Health Care Policy & Fin., 811 F.3d 1230, 1236 (10th Cir. 2016).

The Court may recognize any one of three grounds justifying reconsideration: an intervening

change in controlling law, availability of new evidence, or the need to correct clear error or

prevent manifest injustice. See Christy, 739 F.3d at 539 (citing Servants of Paraclete v. Does,

204 F.3d 1005, 1012 (10th Cir. 2000)); D. Kan. Rule 7.3(b). A motion to reconsider is not a

second opportunity for the losing party to make its strongest case, to rehash arguments or to

dress up arguments that previously failed. See Christy, 739 F.3d at 539; Powell, 2016 WL

912162, at *4.

                                          Analysis

       Defendant seeks reconsideration of the Court’s ruling which denied him access to grand

jury transcripts. Defendant explains that he seeks the transcripts so that he can file a motion

to dismiss the indictment on the basis that the government presented to the grand jury

(1) attorney-client communications that were privileged and (2) false testimony from a co-

defendant. Motion To Reconsider (Doc. #2641) at 2. The Court previously overruled

defendant’s request because (1) he had not shown a particularized need for the transcripts and

(2) any motion to dismiss under Rule 12(b)(3), Fed. R. Crim. P., would be untimely, without

merit and immaterial to his sentence. See Transcript Of Motions Hearing (Doc. #2617) at

29-30 (overruling motion for reasons stated by government in response); Government’s



                                              2
      Case 2:12-cr-20083-KHV Document 2648 Filed 07/18/19 Page 3 of 3




Response To Defendant’s Motion For Disclosure Of Grand Jury Transcripts (Doc. #2570) filed

February 11, 2019, at 1, 3-6.

       In support of his motion to reconsider, defendant cites facts which he apparently argues

constitute “new evidence” that he discovered after the Court’s ruling. Defendant states that

after the Court ruled on his motion for disclosure of grand jury transcripts, he received the

revised presentence investigation report which includes several facts that support his request

for transcripts. Motion To Reconsider (Doc. #2641) at 2-3. All of the facts that defendant

cite were included in his original presentence investigation report filed in September of 2015.

See Presentence Investigation Report (Doc. #2049) filed September 23, 2015, ¶¶ 79, 258-59.

He cannot rely on this information as “new evidence” to support his motion to reconsider.

       Defendant’s remaining arguments simply rehash the same arguments that the Court has

rejected and do not establish grounds for reconsideration of the Court’s ruling. Accordingly,

the Court overrules defendant’s motion to reconsider.

       IT IS THEREFORE ORDERED that defendant’s Motion To Reconsider Disclosure

Of Grand Jury Transcripts (Doc. #2641) filed July 2, 2019 is OVERRULED.

       Dated this 18th day of July, 2019 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                              3
